Title: From David Humphreys to John Pray, 20 November 1782
From: Humphreys, David
To: Pray, John


                  
                     Sir
                     Head Quarters Newburgh Novr 20th 1782
                  
                  Colonel Smith, who is to remain at Dobbs Ferry, for the sake of transacting the business of his Department, will also have the superintendance of that Post—he will have the charge of receiving & granting Flags, he will send only such as are proper & necessary; The General desires therefore you will furnish such Boats for the purpose as he shall have occasion for; and co-operate with him in any other Measures which will be conducive to the Public Good.  I am Sir Your Most Obed. Servt
                  
                     D. Humphrys A.D.C.
                     
                  
               